Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (this “Agreement”), dated as of April 7, 2009, is
entered into by and between Pulte Homes, Inc, a Michigan corporation (the
“Company”), and Timothy R. Eller (the “Consultant”) effective as of the
Effective Time (as defined in the Agreement and Plan of Merger, dated as of
April 7, 2009, by and among the Company, Pi Nevada Building Company, a Nevada
corporation and a direct wholly owned subsidiary of the Company (“Merger Sub”)
and Centex Corporation, a Nevada corporation (“Centex”) (the “Merger
Agreement”)). If the Effective Time (as defined in the Merger Agreement) does
not occur, this Agreement will be void ab initio and of no force and effect.
WITNESSETH:
     WHEREAS, the Consultant has invaluable knowledge and expertise regarding
Centex and Centex’s operations;
     WHEREAS, pursuant to the Merger Agreement, Merger Sub will be merged with
and into Centex, and Centex will continue as a wholly owned subsidiary of the
Company (the “Merger”);
     WHEREAS, the Consultant is a participant in that certain Centex Corporation
Plan Regarding Severance After a Change in Control (the “Severance Plan”), which
the Company will assume as a result of the Merger;
     WHEREAS, due to the Consultant’s knowledge and expertise, the Company
wishes to have the cooperation of, and access to, the Consultant; and
     WHEREAS, the Company and the Consultant have mutually agreed that the
Consultant shall serve as a consultant to the Company on the terms and subject
to the conditions hereinafter specified.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Consultant
hereby agree as follows:
     1. Termination of Employment. Effective as of the Effective Time (as
defined in the Merger Agreement), the Consultant will resign from his employment
with Centex, from his position as a member of the board of directors of Centex
and, except as otherwise provided in this Agreement, from all other positions
the Consultant holds as an officer or member of the board of directors of any of
Centex’s subsidiaries or affiliates. For purposes of the Severance Plan, such
termination shall constitute a termination of the Consultant’s employment by the
Consultant for “Good Reason” within the meaning of the Severance Plan, and the
Consultant will be entitled at the Effective Time (as defined in the Merger
Agreement) to all payments and benefits under Sections 4 and 5 of the Severance
Plan plus an additional cash lump sum payment of $293,000 (to be paid at the
same time as the time at which the payments under Section 4 of the Severance
Plan are made), and, as of the Effective Time, all equity compensation awards
held by the Consultant and outstanding immediately prior to the Effective Time
shall immediately vest in full and any stock options held by the Consultant and
outstanding

 



--------------------------------------------------------------------------------



 



immediately prior to the Effective Time shall continue to be exercisable for the
remainder of the originally scheduled full term. Nothing herein shall waive any
rights that the Consultant may have (or any obligations that the Company, Centex
or any of their respective affiliates may have) under the Severance Plan or any
other compensation or benefit plan, program or arrangement in which the
Consultant is eligible to participate, including the Consultant’s right to
payment under Section 8 of the Centex Corporation 2003 Annual Incentive
Compensation Plan or any successor thereto, which payment shall be equal to the
Full Bonus (as defined in Section 5.6(b)(v) of the Merger Agreement).
     2. Consulting Period. For the period beginning on the date on which the
Effective Time occurs (as defined in the Merger Agreement) (the “Effective
Date”) and ending upon the date that is twenty-four months after the Effective
Date (the “Consulting Period”), the Consultant shall render services to the
Company on the terms and conditions set forth in this Agreement.
     3. Services. During the Consulting Period, (a) the Consultant shall serve
as a member of the board of directors of the Company (the “Board”) and (b) the
Consultant shall serve as Vice Chairman of the Board reporting to the Company’s
Chief Executive Officer, with the following duties: (i) assisting the Company in
communicating the merits of the Merger to investors, employees, customers and
other constituents of the Company, (ii) serving on the Company’s Integration
Governance Committee and (iii) consulting with the Chief Executive Officer and
General Counsel of the Company with respect to integration following the Merger,
including with respect to integration of field roles, operating systems and
processes (e.g., scheduling, purchasing, construction, sales, service and
customer relations), personnel, use of brands, Centex’s public company functions
(e.g., legal, tax, treasury and accounting), human resources, compensation and
employee benefits (each of the foregoing, together, the “Services”). Such
services shall be performed at such place or places as shall be mutually agreed
by the Consultant and the Company. In no event shall the Consultant be required
to provide services for a number of hours greater than 33% of the average number
of hours the Consultant worked for Centex during the 36-month period preceding
the Effective Date. The Consultant shall resign from the Board upon a
termination of the Consulting Period for any reason, unless otherwise requested
by the Board and agreed to by the Consultant.
     4. Consideration. In consideration of the Consultant’s agreement to provide
the services described in Section 3:
          (a) During the Consulting Period, the Company shall pay to the
Consultant fees for service on the Board (the “Board Fees”) in amount and kind
equal to the fees paid to other non-Chairman members of the Board during the
Consulting Period.
          (b) The Company shall pay to the Consultant an annual consulting fee
of $750,000, payable monthly, commencing on the Effective Date and thereafter on
the first day of each month during the Consulting Period (the “Consulting
Fees”).
          (c) On each of the first and second anniversary of the Effective Date,
the Company shall pay to the Consultant a cash performance bonus of $300,000
(the “Cash Bonuses”), subject to the Consultant’s continued availability to
provide the Services through the applicable anniversary of the Effective Date.

-2-



--------------------------------------------------------------------------------



 



          (d) On the Effective Date, the Company shall grant to the Consultant
650,000 options to purchase shares of common stock (the “Common Stock”), $0.01
par value, of the Company (the “Stock Options”), under the Pulte Homes, Inc.
2004 Stock Incentive Plan (the “Plan”) with an exercise price per share equal to
the fair market value (as defined in the Plan) of the Common Stock as of the
Effective Date and a ten year term. Fifty percent of the Stock Options shall
become fully vested and exercisable on the first anniversary of the Effective
Date and the remaining fifty percent of the Stock Options shall become fully
vested and exercisable on the second anniversary of the Effective Date, in each
case, subject to the Consultant’s continued availability to provide the Services
through the applicable anniversary of the Effective Date. Except as otherwise
provided in this Agreement, the Stock Options shall be subject to the terms and
conditions of the Plan.
          (e) During the Consulting Period, the Company shall provide the
Consultant with an office and administrative assistance in the Company’s Dallas
home office extension.
     5. Payments Upon Termination of Consulting Period. Upon a termination of
the Consulting Period for any reason, including by reason of expiration of the
term (except by the Company for “Cause” (as defined in the Severance Plan as of
the date hereof) or by the Consultant without Good Reason (as defined below)):
          (a) The Company shall pay to the Consultant, in a lump sum within
10 days following such termination, any Consulting Fees and Cash Bonuses which
would otherwise have been paid to him through the end of the scheduled
Consulting Period.
          (b) The Company shall grant to the Consultant, within 10 days
following such termination, any equity awards that would have been granted to
him with respect to Board Fees through the end of the scheduled Consulting
Period.
          (c) Notwithstanding any provision of any plan, practice, policy or
agreement, all equity awards granted to the Consultant shall immediately vest,
become exercisable and be free of restrictions, as the case may be and all stock
options granted to the Consultant, including without limitation the Stock
Options, shall remain exercisable for the remainder of the originally scheduled
full term.
“Good Reason” shall mean a material breach of this Agreement by the Company
(x) within 60 days of which the Consultant has provided the Company with written
notice of such breach and (y) within 90 days of which the Company has failed to
cure such breach.
     6. Restrictive Covenants. The sole restrictive covenant to which the
Consultant shall be subject shall be a standard non-competition and
non-solicitation covenant provided by senior executive officers of the Company,
which shall apply to the Consultant no longer than the duration of the period
that the Consultant renders services under this Agreement.
     7. Expenses. The Company shall reimburse the Consultant for any reasonable
business expenses incurred by the Consultant in connection with the performance
of services described in Section 3. The last two sentences of Section 5 of the
Severance Plan as in effect as

-3-



--------------------------------------------------------------------------------



 



of the date hereof shall apply mutatis mutandis with respect to the
reimbursement of such reasonable business expenses.
     8. Full Settlement; Legal Fees. The provisions of Section 5 of the
Severance Plan as in effect as of the date hereof shall apply to this Agreement
mutatis mutandis.
     9. Sole Consideration. Except as specifically provided herein, the
Consultant shall be entitled to no compensation or benefits from the Company
with respect to services described in Section 3 and will, with respect to such
services, not be credited with service or age credit for purposes of
eligibility, vesting or benefit accrual under any Company employee benefit plan.
     10. Status as an Independent Contractor. The Company and the Consultant
acknowledge and agree that the Company shall not exercise general supervision or
control over the time, place or manner in which the Consultant provides services
hereunder, and that in performing services pursuant to this Agreement the
Consultant shall be acting and shall act at all times as an independent
contractor only and not as an employee, agent, partner or joint venturer of or
with the Company or any entity for which the Company provides services. The
Consultant acknowledges that he is solely responsible for the payment of all
Federal, state, local and foreign taxes that are required by applicable laws or
regulations to be paid with respect to the Consulting Fees and any other amounts
payable hereunder.
     11. Notice. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
if to the Consultant:
At the address most recently on the books and records of the Company; and
if to the Company:
Pulte Homes, Inc.
100 Bloomfield Hills Parkway, Suite 300
Bloomfield Hills, Michigan 48304,
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     12. Entire Agreement. This Agreement contains the entire agreement of the
Consultant and the Company with respect to the services described in Section 3.
Notwithstanding the foregoing, the parties understand and agree that any
agreements between the Consultant and Centex, including without limitation that
certain agreement between the Consultant and Centex with respect to certain
payments in the event of the imposition of excise taxes pursuant to Section 4999
of the Code, shall remain in full force and effect. This Agreement shall, as of
the Effective Time, constitute an amendment to any agreement relating to equity
compensation awards held by the Consultant and outstanding immediately prior to
the Effective Time.

-4-



--------------------------------------------------------------------------------



 



     13. Survivorship. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive to the extent necessary to carry out the intentions of the parties under
this Agreement.
     14. Miscellaneous. This Agreement will be binding upon, inure to the
benefit of and be enforceable by, as applicable, the Company and the Consultant
and their respective personal or legal representatives, executors,
administrators, successors, assigns, heirs, distributees and legatees. The
Company shall require any person who is the successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or a
substantial portion of the business or assets of the Company to expressly assume
the obligations of the Company hereunder. This Agreement is personal in nature
and the Consultant shall not, without the written consent of the Company,
assign, transfer or delegate this Agreement or any rights or obligations
hereunder. This Agreement shall be governed by and construed in accordance with
the laws of the State of Texas without giving effect to such state’s laws and
principles regarding the conflict of laws. Any dispute or claim arising out of
or relating to the Agreement or claim of breach hereof shall be brought
exclusively in the federal court in the State of Texas. By execution of the
Agreement, the Consultant and the Company hereby consent to the exclusive
jurisdiction of such courts, and waive any right to challenge jurisdiction or
venue in such courts with regard to any suit, action, or proceeding under or in
connection with the Agreement. No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, waiver, modification or
discharge is agreed to in writing and such writing is signed by the Consultant
and the Company. The headings of this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.
[Remainder of page intentionally left blank]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

            PULTE HOMES, INC.
      By:   /s/ Richard J. Dugas, Jr.         Name:   Richard J. Dugas, Jr.     
  Title:   President and Chief Executive Officer        CONSULTANT
      By:   /s/ Timothy R. Eller         Timothy R. Eller           

-6-